Title: To James Madison from Horatio Gates Spafford, 23 January 1817
From: Spafford, Horatio Gates
To: Madison, James


        
          Respected Friend
          Albany, 1 Mo. 23, 1817.
        
        Had I not a great personal interest in seeing the Laws of the United States, relating to the granting of Patents, & the protection of the rights of Inventors, So Modified as to embrace a better security of these rights, I should not have devoted So much time & attention to this Subject: nor should I now presume to Solicit thy attention to it.
        The Essay of “Franklin,” published in Nos. 8 & 9 of the Magazine I Sent thee, a few days Since, is the Paper Mentioned in a former Letter, & embraces the ideas that I had the honor to Suggest in my conversations with thee when at Washington. I wish, now, to Solicit thy attention to the Views of this Subject, exhibited in that Paper; or rather, I wish that may engage thy attention So far, as to evince the anxiety that I feel, & the pains that I have taken to call the attention of the proper persons to the Subjects embraced in it. I have not the vanity to suppose that any views of Mine, could Suggest any thing new to thy Mind, concerning this matter.
        I am confident that if a Patent System were formed according to the principles I have proposed, it would Soon be in my power to put an invention of my own into operation that would save many Millions of dollars in America, & Soon enrich me to the extent of my desires. Such are the reasons, added to those stated in my Essay, for the great anxiety that I feel, & Such is the apology that I have to urge for this freedom. With great regard, & very sincere respect, thy friend,
        
          Horatio G. Spafford.
        
      